I dissent from the conclusion that the defendant, "under his paramount duty to the public, was bound to violate," if necessary, his covenant in the lease that the plaintiffs should "peaceably have, hold and enjoy the said premises for the" term of the demise, because I regard the proposition as doubtful and it is unnecessary to pass upon it in deciding this appeal. I concur in the result, however, because the evidence permitted the jury to find that the defendant knew that the premises were in a dangerous condition when he executed the lease and that, hence, he was guilty of fraudulent concealment. He erected the building and had been in possession of it for four years. Two years after it was built he received a notice from the building department which should have led a prudent man to investigate, and investigation would have led to discovery. If the structure was never safe, as the jury *Page 281 
could have found, they could also have found that he knew it was unsafe when he entered into the lease without disclosing that vital fact.
GRAY, BARTLETT, MARTIN, WERNER, JJ. (and VANN, J., in memorandum), concur with CULLEN, Ch. J.
Judgment reversed, etc.